Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Civil Action No.:

RE/MAX, LLC

Plaintiff,

v.

MERRITT & ASSOCIATES LLC, a Pennsylvania Limited Liability Company;
ROBERT O. MERRITT, a Pennsylvania Resident; and
CECELIA A. MERRITT AKA CECELIA PATTERSON, a Pennsylvania Resident

Defendants.


                             COMPLAINT AND JURY DEMAND


         Plaintiff RE/MAX, LLC (“RE/MAX”) for its Complaint against Defendant Merritt &

Associates LLC (“M&A”), Defendant Robert O. Merritt and Defendant Cecelia A. Merritt aka

Cecelia Patterson (referred to herein as “Cecelia Merritt”) (collectively “Defendants”), by and

through counsel, Polsinelli PC, alleges as follows:

                                      Nature of the Action

         In this action against a former franchise owner and the members/operators of a terminated

RE/MAX real estate brokerage office in Philadelphia, Pennsylvania, who continue to hold

themselves out as an authorized RE/MAX franchisee, RE/MAX seeks injunctive and monetary

relief for direct and contributory acts of trademark counterfeiting, trademark infringement, and

unfair competition under the Federal Trademark Act, 15 U.S.C. § 1051 et seq., copyright




77255079.1                                       1
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 2 of 20




infringement under the U.S. Copyright Act, 17 U.S.C. § 501 et seq., and breach of contract under

Colorado common law.

                                           The Parties

         1.    RE/MAX is a Delaware limited liability company with its principal place of

business at 5075 South Syracuse Street, Denver, Colorado 80237.

         2.    Upon information and belief, M&A is a Pennsylvania limited liability company

with its principal place of business at 2021 Stenton Ave., Philadelphia PA 19138.

         3.    Upon information and belief, and according to the Pennsylvania Department of

State public records, Defendant Robert Merritt is a broker and real estate agent with, and Managing

Member of, Defendant M&A.

         4.     Upon information and belief, and according to the Pennsylvania Department of

State public records, Defendant Cecelia Merritt aka Cecelia Patterson is a real estate agent with,

and a Member of, Defendant M&A.

                                     Jurisdiction and Venue

         5.    This action arises under §§ 1114 and 1125(a) of the Lanham Act, 15 U.S.C. § 1051

et seq., 17 U.S.C. § 501 et seq. of the U.S. Copyright Act, and Colorado common law.

         6.    The Court has subject matter jurisdiction over this action pursuant to 15 U.S.C. §

1121 and 28 U.S.C. §§ 1331, 1338, and 1367.

         7.    This Court has personal jurisdiction over Defendants and venue is proper in this

District because Defendants agreed in the Franchise Agreement (Ex. C, ¶ 15(K)) to this Court’s

personal jurisdiction over them and that venue was appropriate in this District, and further because

Defendants have caused an injury to RE/MAX in this District, as set forth in greater detail below.



77255079.1                                       2
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 3 of 20




                                           Background

         8.    Operating throughout the United States, the RE/MAX franchise network (the

“RE/MAX Network”) is a real estate system of independently owned and operated franchised

offices and their affiliated independent contractor/sales associates who are authorized to use the

RE/MAX trademarks in connection with providing real estate brokerage services.

         9.     Those affiliated with the RE/MAX Network have provided real estate brokerage

services in interstate commerce in the United States in connection with the RE/MAX and REMAX

word marks, including a stylized form distinguished by “RE/MAX” in all capital letters in red or

blue, accented with a contrasting red or blue diagonal slash, examples of which are set forth below:




a service mark consisting of a hot air balloon design, an example of which is set forth below:




and the RE/MAX “for sale” sign design, examples of which are set forth below:




77255079.1                                       3
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 4 of 20




         10.   RE/MAX owns numerous U.S. Trademark Registrations for a family of marks that

includes those set forth above, including, but not limited to, U.S. Trademark Registration Nos.

1,139,014; 1,173,586; 1,691,854; 1,702,048; 1,720,592; 1,900,865; 1,902,982; 2,106,387;

2,119,607; 2,403,626; 2,850,985; 3,296,461; 3,338,086; 4,716,534; 4,986,346, 5,524,499,

5,504,643, 5,524,502, 5,504,642, 5,524,493, 5,411,423, 5,453,086, and 5,453,087. Copies of the

registration certificates for these marks are attached as Exhibit A.

         11.   U.S. Trademark Registrations 1,139,014; 1,173,586; 1,691,854; 1,702,048;

1,720,592; 1,900,865; 1,902,982; 2,106,387; 2,119,607; 2,403,626; 2,850,985; 3,296,461;

3,338,086 have achieved incontestability status under 15 U.S.C. § 1065.




77255079.1                                       4
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 5 of 20




         12.     All other U.S. Trademark Registrations listed above are valid and subsisting and

therefore constitute prima facie evidence of the validity of the marks set forth in these registrations

and RE/MAX’s exclusive right to use these marks in connection with the services set forth in these

registrations.

         13.     The federal registration rights and common law rights of RE/MAX in the marks

described above are collectively referred to herein as the “RE/MAX Marks.”

         14.     RE/MAX also owns U.S. Copyright Registration No. VA-1-418-052 covering




                    , No. VA 1-418-053 covering                          , and No. VAu 1-187-335

covering various photographs of the RE/MAX balloon design (collectively, the “Copyrighted

Works”). Copies of the certificates of registrations are attached as Exhibit B.

         15.     The RE/MAX Marks and Copyrighted Works are used by those in the RE/MAX

Network on a variety of advertising media including office signage, property listings, property

signage, directional signs, open house signs, Internet websites, business cards, television

commercials, billboards, bus stop benches, banners, and other advertising and promotional items.

         16.     Since 1973, RE/MAX and the RE/MAX Network have invested billions of dollars

to develop, promote, and maintain the RE/MAX Marks, among other marks owned by RE/MAX,

in the United States and worldwide.




77255079.1                                        5
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 6 of 20




         17.    Franchisees and their sales associates (“Sales Associates”) in the RE/MAX

Network have used the RE/MAX Marks and Copyrighted Works in connection with representing

either the buyer or the seller more than 25 million times in real estate sale transactions in the United

States and worldwide, resulting in over five trillion dollars in sales volume from 1973 to the

present.

         18.    At any given time, there are more than 180,000 RE/MAX property listings in the

United States, almost all of which display prominently one or more of the RE/MAX Marks.

         19.    As a result of substantial sales and extensive advertising and promotion, the

RE/MAX Marks have become widely and favorably known as identifying real estate brokerage

services originating from, sponsored by, or associated with the RE/MAX Network.

         20.    The public has come to associate the well-known and distinctive RE/MAX Marks

with the RE/MAX Network as a source of high-quality real estate brokerage services.

                         The RE/MAX Specialist Franchise Agreement

         21.    Defendant Robert Merritt and Defendant Cecelia Merritt, on behalf of Defendant

M&A, renewed a franchise agreement effective November 24, 2017 with RE/MAX (the

“Franchise Agreement”) to own and operate a RE/MAX real estate brokerage using the RE/MAX

Marks and Copyrighted Works under the trade name RE/MAX Specialists, a copy of which is

attached as Exhibit C.

         22.    The Franchise Agreement provides that if the franchisee is a limited liability

company, certain provisions of the Franchise Agreement are equally applicable to the owner of the

limited liability company (in this case, Defendant Robert Merritt and Defendant Cecelia Merritt).

Ex. C, ¶ 1.



77255079.1                                         6
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 7 of 20




         23.    Further Defendant Robert Merritt and Defendant Cecelia Merritt entered into an

agreement with RE/MAX under which Defendant Robert Merritt and Defendant Cecelia Merritt

personally guaranteed full performance under the Franchise Agreement and agreed to be

personally bound by and liable for breach of the same (the “Guaranty”), a copy of which is attached

as Exhibit D.

         24.    As part of the Guaranty, Defendant Robert Merritt and Defendant Cecelia Merritt

agreed that their liability would not be diminished or affected by a subsequent termination of the

Franchise Agreement.

         25.    Certain provisions of the Franchise Agreement expressly survive its termination

and remain enforceable, as discussed in more detail below.

         26.    From approximately November 24, 2017 through May 21, 2020, RE/MAX

Specialists operated as a RE/MAX franchise in Philadelphia, PA, with Defendant Robert Merritt

serving as the manager and broker.

         27.    The Franchise Agreement provides that, upon termination, Defendants must,

among other de-identification obligations:

                        a.      immediately and clearly distinguish their operations from RE/MAX

         and not directly or indirectly at any time identify any business with which they are

         associated as being a current or former RE/MAX office or franchisee, or otherwise hold

         themselves out to the public in any way as being or having been affiliated with RE/MAX;

                        b.      immediately remove the RE/MAX Marks from their store or office

         front and premises, and from all advertising, marketing, and promotional materials,

         websites (including third-party directory listings) and other materials;



77255079.1                                         7
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 8 of 20




                        c.     immediately notify their state real estate commission that their

         office is no longer in existence and that they are no longer affiliated with RE/MAX;

                        d.     immediately cancel all trade, fictitious, or assumed names that

         contain any reference to any RE/MAX Marks; and

                        e.     refrain from adopting or using in any manner, or for any purpose,

         the RE/MAX Marks and trade dress, including any “for sale” sign, trade dress, or identity

         scheme comprised of lateral elements in red and blue separated by a white element, a design

         comprised of a three horizontal bar design, and from the use of a hot air balloon design or

         a hot air balloon symbol.

Ex. C, ¶ 14(B) (provisions expressly applicable to Defendants).

         28.    After several letters in 2020 demanding that Defendants cure violations of the

Franchise Agreement, RE/MAX sent Defendants a Notice of Default and Demand To Cure dated

April 20, 2020, pursuant to Paragraph 13(D) of the Franchise Agreement. The letter stated that

failure to cure would result in termination of the Franchise Agreement.

         29.    Defendants failed to cure the violations of the Franchise Agreement and as a result

the Franchise Agreement was terminated effective May 21, 2020.

         30.    In its termination letter dated June 3, 2020, RE/MAX specifically reminded

Defendants of their contractual obligations in Paragraph 14(B) of the Franchise Agreement.

               Defendants’ Breach of Contract, Counterfeiting, and Infringement

         31.    In or around December 2020, RE/MAX learned that despite termination of the

Franchise Agreement, Defendants continue to advertise and offer their real estate and brokerage

services in Philadelphia, PA in connection with the RE/MAX Marks and Copyrighted Works,



77255079.1                                        8
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 9 of 20




including use of the RE/MAX Specialists trade name and use of the RE/MAX Marks and

Copyrighted Works on various websites, including but not limited to, Facebook, LinkedIn, Yelp,

and Zillow (see examples set forth in Exhibit E), and on storefront signage, yard signs, and

premise signage, including as set forth below:




         32.   Defendants’ infringement has already caused actual confusion, including confusion

by a third-party (post termination of the Franchise Agreement) who contacted RE/MAX, LLC to

complain about Defendants, clearly mistakenly believing that Defendants were still associated

with RE/MAX.

         33.   Defendants’ and their Sales Associates’ actions have caused, and will continue to

cause, RE/MAX monetary and other damages, at a minimum, in an amount to consist of reasonable

franchise royalty payments for the continued use of the RE/MAX Marks and Copyrighted Works

since termination of the Franchise Agreement, as well as additional damages caused to RE/MAX

as a result of Defendants’ actions.




77255079.1                                       9
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 10 of 20




         34.   Had the Franchise Agreement continued in force, in order to be entitled to use the

RE/MAX Marks and Copyrighted Works following termination on May 21, 2020, Defendants

would have owed various fees set forth in the Franchise Agreement on an ongoing basis, including

Continuing Franchise Fees in the amount of $128 per month per Sales Associate, plus the Broker

Fee of 1% of Defendants’ gross commission revenues, Advertising Fund Fees in the amount of

$106 per month per Sales Associate, and Annual Dues in the amount of $410 (or $34.16 per month,

pro rata) per year per Sales Associate. Ex. C, ¶ 6.

         35.   In other words, Defendants would have owed a total of $268.16 from May 22, 2020

onwards per month per agent, plus 1% of the gross commission revenues in order to continue

operating under the RE/MAX Marks and using the RE/MAX Copyrighted Works.

         36.   Pursuant to the Renewal Addendum (a copy of which is attached as Exhibit F)

entered into on August 8, 2018 between Defendants and RE/MAX, Defendants were obligated to

maintain 20 Sales Associates at all times and were required to pay Franchise Agreement fees in

accordance with this 20-Associate requirement.

         37.   According to the Pennsylvania real estate commission records, M&A currently has

13 licensed agents working for RE/MAX Specialists. Therefore, at a maximum, Defendants would

owe in the amount of $5363.20 per month from May 22, 2020 onwards (for 20 Associates) or, at

a minimum, $3486.08 per month from May 22, 2020 onwards (for 13 Associates) per month, plus

1% of revenue.

         38.   Between termination of the Franchise Agreement and the date this Complaint was

filed, M&A’s sales volume totaled $6,568,756. Assuming a commission rate of 6%, of which the




77255079.1                                       10
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 11 of 20




agent handling each side of the transaction would take half (3% for each agent), Defendants’ gross

commissions for the relevant period of time equal $197,062.68. 1% of that total equals $1,970.63.

         39.   As a result, had the Franchise Agreement remained in force, Defendants would

have owed a maximum of approximately $50,239.43 and a minimum of approximately $33,345.35

through the filing of this Complaint, and counting, in order to continue using the RE/MAX Marks

and Copyrighted Works.

         40.    Pursuant to the Franchise Agreement, RE/MAX is further entitled to liquidated

damages in the amount of $500 for each day following the date of termination, after passage of a

10-day period, during which Defendants failed to timely perform their obligations upon

termination. RE/MAX is also entitled to specific performance, injunctive relief, costs, and

expenses, including reasonable attorneys’ fees, incurred as a result of enforcing the Franchise

Agreement. Ex. C, ¶¶14(H) & 15(G)-(H).

         41.   Defendants’ infringing use of the RE/MAX Marks began subsequent to RE/MAX’s

first use and registration of the RE/MAX Marks. In addition, Defendants began making

unauthorized use of RE/MAX’s Copyrighted Works well subsequent to the creation and fixation

of the Works shown in RE/MAX’s copyright registrations and subsequent to RE/MAX’s

registration of those works.

         42.   Upon information and belief, Defendants and their Sales Associates will continue

to commit the acts complained of in this Complaint unless enjoined.

         43.   Defendants are profiting from or have profited from, or at the very least are aware

of or willfully blind to, the acts of counterfeiting, infringement, and unfair competition by their

Sales Associates, and are therefore contributorily liable for these acts.



77255079.1                                       11
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 12 of 20




         44.       Moreover, the Franchise Agreement requires Defendants to supervise their Sales

Associates to ensure proper use of the RE/MAX Marks, and states that default under the Franchise

Agreement caused by one of Defendants’ Sales Associates constitutes a material default of the

Franchise Agreement. Ex C, ¶ 4(B)(9).

         45.       Upon information and belief, Defendants’ acts were knowingly, deliberately, and

intentionally carried out in bad faith, or with a reckless disregard for, or with willful blindness to,

RE/MAX’s rights, for the purpose of causing confusion and/or trading on RE/MAX’s reputation,

thereby rendering this an exceptional case within the meaning of 15 U.S.C. § 1117(a).

         46.       Upon information and belief, Defendants have profited and continue to profit from

their unlawful acts.

         47.       Defendants’ infringement, counterfeiting, and breach of contract has caused and

will continue to cause damages to RE/MAX, including monetary damages and damage to

RE/MAX’s hard-earned goodwill and reputation, as well as diminished control over the use of the

RE/MAX Marks and Copyrighted Works or the quality of the services offered under the RE/MAX

Marks and Copyrighted Works.

                                            COUNT I
             Trademark Counterfeiting in Violation of Federal Statute (15 U.S.C. § 1114)

         48.       RE/MAX realleges the allegations contained in each of the paragraphs above.

         49.       This is a claim for counterfeit use of RE/MAX’s federally registered Marks as

depicted in Exhibit A.

         50.       Defendants and their Sales Associates have used and are using in commerce

spurious designations that are identical to, or substantially indistinguishable from, the RE/MAX

Marks, or that contain elements that are identical to, or substantially indistinguishable from,


77255079.1                                        12
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 13 of 20




elements of the RE/MAX Marks, in connection with services covered by registrations for the

RE/MAX Marks.

         51.    Defendants and their Sales Associates have used and are using these spurious

designations knowing they are counterfeit in connection with the advertisement, promotion, and

sale of their services.

         52.    Defendants’ and their Sales Associates’ use of the RE/MAX Marks to advertise and

promote their real estate brokerage services was and is without the consent of RE/MAX since the

date the Franchise Agreement was terminated.

         53.    Defendants’ and their Sales Associates’ conduct is likely to cause confusion,

mistake, or deception as to the source or origin of their real estate services, or the affiliation,

sponsorship, or other relationship between the parties in violation of 15 U.S.C. § 1114.

         54.    Defendants’ and their Sales Associates’ conduct also constitutes an attempt to trade

on the goodwill that RE/MAX has developed in the RE/MAX Marks, all to the damage of

RE/MAX.

         55.    By their conduct, Defendants and their Sales Associates have caused RE/MAX

irreparable harm, damage, and injury, and will continue to do so unless restrained and enjoined by

this Court from further counterfeiting the RE/MAX Marks.

         56.    RE/MAX has no adequate remedy at law.

                                        COUNT II
         Trademark Infringement in Violation of Federal Statute (15 U.S.C. § 1114(1))

         57.    RE/MAX realleges the allegations contained in each of the paragraphs above.

         58.    This is a claim for infringement of RE/MAX’s federally registered Marks, as

depicted in Exhibit A.


77255079.1                                       13
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 14 of 20




         59.     Defendants’ and their Sales Associates’ conduct is likely to cause confusion,

mistake, or deception as to the source or origin of their real estate services, or the affiliation,

sponsorship, or other relationship between the parties in violation of 15 U.S.C. § 1114(1).

         60.     Defendants’ and their Sales Associates’ conduct also constitutes an attempt to trade

on the goodwill that RE/MAX has developed in the RE/MAX Marks, all to the damage of

RE/MAX.

         61.     By their conduct, Defendants and their Sales Associates have caused RE/MAX

irreparable harm, damage, and injury and will continue to do so unless restrained and enjoined by

this Court from further infringing the RE/MAX Marks.

         62.     RE/MAX has no adequate remedy at law.

                                          COUNT III
             Unfair Competition in Violation of Federal Statute (15 U.S.C. § 1125(a))

         63.     RE/MAX realleges the allegations contained in each of the paragraphs above.

         64.     This is a claim for unfair competition, arising from Defendants’ and their Sales

Associates’ unlawful acts, including, without limitation, use of a false designation of origin which

is likely to cause confusion, mistake, or deception as to origin, sponsorship, or approval, in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

         65.     Defendants’ and their Sales Associates’ conduct constitutes an attempt to trade on

the goodwill that RE/MAX has developed in the RE/MAX Marks, all to the damage of RE/MAX.

         66.     By their conduct, Defendants and their Sales Associates have caused RE/MAX

irreparable harm, damage, and injury and will continue to do so unless restrained and enjoined by

this Court from further unfairly competing with RE/MAX by infringing the RE/MAX Marks.

         67.     RE/MAX has no adequate remedy at law.


77255079.1                                       14
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 15 of 20




                                          COUNT IV
             Copyright Infringement in Violation of Federal Statute (17 U.S.C. § 501)

         68.     RE/MAX realleges the allegations contained in each of the paragraphs above.

         69.     This is a claim for infringement of RE/MAX’s Copyrighted Works, as set forth in

Exhibit B, arising from Defendants’ and their Sales Associates’ unauthorized reproduction and

distribution of RE/MAX’s Copyrighted Works.

         70.      RE/MAX is the sole and lawful owner of all rights, titles, and interest in and to the

copyrights in the Copyrighted Works, and these copyrights are valid and subsisting and have been

valid and subsisting at all times since their inception.

         71.      Defendants and their Sales Associates are not authorized to use RE/MAX’s

Copyrighted Works in any way.

         72.      Defendants and their Sales Associates willfully copied RE/MAX’s original works

by making or having made advertising and marketing materials that bear designs that are identical

or substantially similar to RE/MAX’s Copyrighted Works, including after Defendants’ limited

license to use such Works terminated.

         73.      Defendants and their Sales Associates acted with actual or constructive knowledge

of RE/MAX’s rights in their Copyrighted Works, and Defendants’ infringement began after

RE/MAX secured its copyright registrations, such that their actions constitute willful infringement

of RE/MAX’s Copyrighted Works through direct infringement, contributory infringement, and/or

inducement to infringe.

         74.     Defendants have a bad faith intent to profit from, and have profited from, the use

of RE/MAX’s Copyrighted Works.




77255079.1                                         15
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 16 of 20




         75.   As a result of Defendants’ and their Sales Associates’ conduct, Defendants have

realized and continue to realize profits and other benefits that belong to RE/MAX, entitling

RE/MAX to an award of damages pursuant to 17 U.S.C. §§ 504 and 505.

         76.   By their conduct, Defendants and their Sales Associates have caused RE/MAX

irreparable harm, damage, and injury, and will continue to do so unless restrained and enjoined by

this Court from further infringing RE/MAX’s Copyrighted Works.

         77.   RE/MAX has no adequate remedy at law.

                                        COUNT V
                        Breach of Contract (Colorado Common Law)

         78.   RE/MAX realleges the allegations contained in each of the paragraphs above.

         79.   This is a claim for breach of the Franchise Agreement.

         80.   The Franchise Agreement and Guaranty are valid and enforceable.

         81.   Defendants have willfully and materially breached the Franchise Agreement,

including by continuing to use the RE/MAX Marks and Copyrighted Works post termination of

the Franchise Agreement.

         82.   RE/MAX has fully performed its obligations under the Franchise Agreement.

         83.   Defendants’ unlawful conduct has caused and, unless restrained, will continue to

cause damages and irreparable harm to RE/MAX.

         84.   RE/MAX has no adequate remedy at law.

                                          Relief Sought

WHEREFORE, RE/MAX requests that this Court:

         A.    Grant preliminary and permanent injunctive relief enjoining Defendants and their

               related entities, agents, servants, employees, successors, and assigns, and all those


77255079.1                                      16
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 17 of 20




              in privity, acting in concert, or in participation with them, including but not limited

              to the Sales Associates, from further breaching the Franchise Agreement, including,

              without limitation, by using the RE/MAX Marks and Copyrighted Works,

              including but not limited to use on promotional signs, premise and/or storefront

              signs, property signs, as an entity, corporate, or other trade name, in any domain

              name, and online.

         B.   Grant preliminary and permanent injunctive relief enjoining Defendants and their

              related entities, agents, servants, employees, successors, and assigns and all those

              in privity, acting in concert, or in participation with them, including but not limited

              to the Sales Associates, from:

              i.     imitating, copying, duplicating, manufacturing, producing, circulating, or

                     otherwise making any use of the RE/MAX Marks or any mark confusingly

                     similar to the RE/MAX Marks;

              ii.    using any unauthorized copy or colorable imitation of the RE/MAX Marks,

                     or false designation of origin or description, in such fashion as is likely to

                     relate or connect Defendants with RE/MAX or the RE/MAX Network or

                     cause confusion;

              iii.   using any false designation of origin or false description which can or is

                     likely to lead the trade or public, or individual members thereof, to believe

                     mistakenly that any service advertised, promoted, offered, or sold by

                     Defendants or their Sales Associates is sponsored, endorsed, connected

                     with, approved, or authorized by RE/MAX;



77255079.1                                      17
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 18 of 20




              iv.    causing likelihood of confusion or injury to RE/MAX’s business reputation

                     and to the distinctiveness of the RE/MAX Marks by unauthorized use of

                     identical or confusingly similar marks;

              v.     engaging in any other activity constituting unfair competition or

                     infringement of the RE/MAX Marks or RE/MAX’s rights in, or to use, or

                     to exploit the same; and

              vi.    assisting, aiding or abetting another person or business entity in engaging

                     or performing any of the activities enumerated in paragraphs (i) – (v) above.

         C.   Find Defendants liable for the causes of action alleged against them in this

              Complaint.

         D.   Order Defendants to cease infringing RE/MAX’s Copyrighted Works pursuant to

              17 U.S.C. § 502 and order impounded all infringing items and all copies, plates,

              molds, or other articles by which such items may be reproduced, pursuant to 17

              U.S.C. § 503.

         E.   Order Defendants and their principals, agents, servants, employees, successors, and

              assigns of and all those in privity, acting in concert, or in participation with

              Defendants who receive actual notice of said order to deliver up, or at RE/MAX’s

              election certify the destruction of, all signs, articles, promotional, advertising, and

              any other printed materials of any kind bearing one or more of the RE/MAX Marks,

              Copyrighted Works, any mark or design confusingly similar to the RE/MAX

              Marks, or any design substantially similar to the Copyrighted Works.




77255079.1                                      18
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 19 of 20




         F.   Find Defendants liable, jointly and severally, and award to RE/MAX monetary

              damages in an amount to be fixed by the Court in its discretion as just, including,

              but not limited to, other amounts owed under RE/MAX’s breach of contract claim,

              all of Defendants’ profits or gains of any kind resulting from Defendants’ willful

              infringement, counterfeiting, and/or acts of unfair competition, and any damages

              RE/MAX suffered as a result of Defendants’ actions pursuant to 15 U.S.C. §

              1117(a) and 17 U.S.C. § 504, said damages to be trebled pursuant to 15 U.S.C. §

              1117(b), and RE/MAX’s reasonable attorneys’ fees, costs, and exemplary damages

              in view of the intentional nature of the acts complained of in this Complaint and

              the exceptional nature of this case, pursuant to 15 U.S.C. § 1117 (a)-(b), 17 U.S.C.

              § 505, Paragraph 15(H) of the Franchise Agreement, and applicable common law,

              state statutory law, and federal law.

         G.   At RE/MAX’s election at any time prior to judgment in this matter, award to

              RE/MAX instead of actual damages for counterfeiting, statutory damages under 15

              U.S.C. § 1117(c) and instead of actual damages for copyright infringement,

              statutory damages under 17 U.S.C. § 504(c).

         H.   Although a reasonable royalty is generally insufficient, find that one reasonable

              measure of damages owed to RE/MAX by Defendants for continued use of the

              RE/MAX Marks and Copyrighted Works after termination of the Franchise

              Agreement is a reasonable royalty, as determined in part by the amount of fees

              Defendants would have owed RE/MAX for continued use of the RE/MAX Marks

              and Copyrighted Works under a valid Franchise Agreement.



77255079.1                                     19
Case 1:21-cv-00845-SKC Document 1 Filed 03/23/21 USDC Colorado Page 20 of 20




         I.     Award RE/MAX pre- and post-judgment interest on any monetary award made part

                of the judgment against Defendants; and

         J.     Grant to RE/MAX such other and further relief as the Court may deem just, proper,

                and equitable under the circumstances.


                                          Jury Demand

         RE/MAX demands a trial by jury on all issues so triable.



         Respectfully submitted this 23rd day of March 2021.


                                                     /s/ John R. Posthumus
                                                     John R. Posthumus
                                                     Polsinelli PC
                                                     1401 Lawrence Street, Suite 2300
                                                     Denver, CO 80202
                                                     Telephone: (303) 572-9300
                                                     FAX: (303) 572-7883
                                                     Email: jposthumus@polsinelli.com




Plaintiff’s Address:
5075 South Syracuse Street
Denver, Colorado 80237




77255079.1                                      20
